[Cite as State ex rel. Ware v. Giavasis, 2019-Ohio-2119.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                                JUDGES:
STATE OF OHIO, EX REL,                                 :        Hon. W. Scott Gwin, P.J.
KIMANI E. WARE                                         :        Hon. William B. Hoffman, J.
                                                       :        Hon. Earle E. Wise, J.
                                      Relator          :
                                                       :
-vs-                                                   :        Case No. 2019CA00003
                                                       :
LOUIS P. GIAVASIS                                      :
STARK COUNTY                                           :        OPINION
CLERK OF COURTS

                                Respondent




CHARACTER OF PROCEEDING:                                    Writ of Mandamus


JUDGMENT:                                                   Summary Judgment granted in favor of
                                                            Respondent


DATE OF JUDGMENT ENTRY:                                     May 28, 2019

APPEARANCES:

For Respondent                                              For Relator

JOHN D. FERRERO                                            KIMANI WARE Pro Se
Stark County Prosecutor                                    # A470-743
BY DAVID E. DEIBEL                                         Trumbull Correctional Institute
Assistant Prosecutor                                       5701 Burnett Road
110 Central Plaza South, Ste. 510                          Leavittsburg, OH 44430
Canton, OH 44702
Stark County, Case No. 2019CA00003                                                       2

Gwin, P.J.

      {¶1}   Relator, Kimani E. Ware, has filed a Complaint for Writ of Mandamus

requesting this Court order Respondent to provide Relator with certain requested public

records. Both parties filed motions for summary judgment.

      {¶2}   Relator submitted two public records requests to Respondent. Relator was

incarcerated at the time the public records requests were made. The first request was

for copies of Respondent’s public records policy, records retention schedule, and records

retention policy. The second request was for copies of pleadings from a criminal case.

      {¶3}   The records from the first request have been provided.

      {¶4}   “‘Mandamus is the appropriate remedy to compel compliance with R.C.

149.43, Ohio's Public Records Act.’ State ex rel. Physicians Commt. for Responsible

Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St. 3d 288, 2006–Ohio–903, 843
N.E.2d 174, ¶ 6; R.C. 149.43(C). The Public Records Act implements the state's policy

that ‘open government serves the public interest and our democratic system.’ State ex

rel. Dann v. Taft, 109 Ohio St. 3d 364, 2006–Ohio–1825, 848 N.E.2d 472, ¶ 20.

‘Consistent with this policy, we construe R.C. 149.43 liberally in favor of broad access

and resolve any doubt in favor of disclosure of public records.’ State ex rel. Glasgow v.

Jones, 119 Ohio St. 3d 391, 2008–Ohio–4788, 894 N.E.2d 686, ¶ 13.” State ex rel. Perrea

v. Cincinnati Pub. Schools, 123 Ohio St. 3d 410, 2009–Ohio–4762, 916 N.E.2d 1049 at ¶

13.

      {¶5}   The Ohio Public Records Act imposes restrictions upon inmates seeking

certain public records. R.C. 149.43(B)(8) provides,
Stark County, Case No. 2019CA00003                                                        3


              “A public office or person responsible for public records is not

       required to permit a person who is incarcerated pursuant to a criminal

       conviction or a juvenile adjudication to inspect or to obtain a copy of any

       public record concerning a criminal investigation or prosecution or

       concerning what would be a criminal investigation or prosecution if the

       subject of the investigation or prosecution were an adult, unless the request

       to inspect or to obtain a copy of the record is for the purpose of acquiring

       information that is subject to release as a public record under this section

       and the judge who imposed the sentence or made the adjudication with

       respect to the person, or the judge's successor in office, finds that the

       information sought in the public record is necessary to support what

       appears to be a justiciable claim of the person.” R.C. 149.43.

       {¶6}   As the Supreme Court has observed, R.C. 149.43(B) “clearly sets forth

heightened requirements for inmates seeking public records. The General Assembly's

broad language clearly includes offense and incident reports as documents that are

subject to the additional requirement to be met by inmates seeking records concerning a

criminal investigation or prosecution. The General Assembly clearly evidenced a public-

policy decision to restrict a convicted inmate's unlimited access to public records in order

to conserve law enforcement resources.” State ex rel. Russell v. Thornton, 111 Ohio St. 3d
409, 856 N.E.2d 966, 2006-Ohio-5858.

       {¶7}   Relator has not averred that he sought and received a finding from the

sentencing court allowing him to obtain copies of the requested public records. The plain

language of the statute does not limit the need to obtain a judicial finding only when an
Stark County, Case No. 2019CA00003                                                        4


inmate is requesting his own records. In order to establish a clear legal right to the

requested records, Relator must establish he obtained judicial approval to obtain the

records. Relator has failed to establish he was entitled to the requested records because

he did not obtain judicial approval.

       {¶8}   For this reason, we find Relator has failed to state a claim upon which relief

may be granted and grant Respondent’s motion for summary judgment.